FIDELITY BOND ALLOCATION AGREEMENT AGREEMENT made as of the 10th day of September, 2002, and amended as of the 1st day of February, 2012 by Hussman Investment Trust, an open-end investment company registered under the Investment Company Act of 1940, on behalf of Hussman Strategic Growth Fund, Hussman Strategic Total Return Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund (collectively, with any additional future series of Hussman Investment Trust, the “Funds”). WHEREAS, pursuant to the requirements of Rule 17g-1 under the Investment Company Act of 1940 (“Rule 17g-1”), the Funds are required to maintain a fidelity bond against larceny and embezzlement, covering certain of their officers and employees; and WHEREAS, the Funds have entered into a joint fidelity bond with Federal Insurance Company in accordance with Rule 17g-1 (such joint fidelity bond as it is currently constituted and as it may be amended from time to time being hereinafter referred to as the “Bond”); and WHEREAS, Rule 17g-1 provides that the amount of insurance coverage under a joint fidelity bond shall be at least equal to the sum of the total amount of coverage which each party to such bond would have been required under Rule 17g-1 to provide and maintain individually; and WHEREAS, the Funds desire to provide for: (1) the method by which the amount of coverage provided under the Bond will be determined from time to time and (2) an equitable and proportionate allocation of any proceeds received under the Bond in the event that two or more of the Funds suffer loss and consequently are entitled to recover under the Bond; NOW THEREFORE, in consideration of the mutual covenants and agreements herein set forth, the Funds agree as follows: I.Definitions A.Minimum Coverage Requirement – the minimum amount of insurance coverage required to be maintained on a current basis by each of the Funds, such amount being based upon their respective gross assets and being determined as of the close of the most recent fiscal quarter in accordance with the table set forth in paragraph (d) of Rule 17g-1 as it may from time to time be amended by the Securities and Exchange Commission). B.Fidelity Coverage – the total amount of coverage provided under the Bond to protect against losses arising from larceny or embezzlement committed by any employee. C.Actual Loss – the total amount of pecuniary loss suffered by a Fund under circumstances covered by the terms of the Bond without regard to whether the amount of Fidelity Coverage is sufficient to enable such Fund to recover the total amount of such pecuniary loss. D.Excess Coverage – the amount by which the Fidelity Coverage exceeds the amount of the combined Minimum Coverage Requirements of the Funds suffering Actual Loss. II. The Amount of the Bond It shall be the intent of the Funds that the amount of the Fidelity Coverage at all times shall be at least equal to the amount of the combined Minimum Coverage Requirements of the Funds. III. Allocation of Recovery Under the Bond In the event Actual Loss is suffered by any two or more of the Funds, any recovery under the Bond will be allocated among such Funds in the following manner: A. If the Fidelity Coverage exceeds or is equal to the amount of the combined Actual Losses of the Funds suffering Actual Loss, then each such Fund shall be entitled to recover the amount of its Actual Loss. B. If the amount of Actual Loss of each Fund suffering Actual Loss exceeds its Minimum Coverage Requirement and the amount of the Funds’ combined Actual Losses exceeds the Fidelity Coverage, then each Fund shall be entitled to recover (i) its Minimum Coverage Requirement, and (ii) to the extent there exists Excess Coverage, the proportion of the Excess Coverage which its Minimum Coverage Requirement bears to the amount of the combined Minimum Coverage Requirements of the Funds suffering Actual Loss; provided, however, that if the Actual Loss of one of the Funds is less than the sum of its Minimum Coverage Requirement plus the Excess Coverage allocable to such Fund under (ii) of this section III.B., then the remaining Excess Coverage shall be allocable to the other Fund or Funds in proportion to their relative Minimum Coverage Requirements. C.If (i) the amount of Actual Loss suffered by any Fund is less than or equal to its Minimum Coverage Requirement, (ii) the amount of Actual Loss of another Fund or other Funds exceeds its or their Minimum Coverage Requirement(s) and (iii) the amount of the combined Actual Losses of the Funds exceeds the Fidelity Coverage, then any Fund which has suffered an amount of Actual Loss less than or equal to its Minimum Coverage Requirement shall be entitled to recover its Actual Loss.If only one other Fund has suffered Actual Loss, it shall be entitled to recover the amount of the Fidelity Coverage remaining.If more than one other Fund has suffered Actual Loss in excess of the remaining coverage, they shall allocate such remaining coverage in accordance with section III.B. of this Agreement. IN WITNESS WHEREOF, Hussman Investment Trust has executed this Agreement, on behalf of the Funds, on the date above mentioned. HUSSMAN STRATEGIC GROWTH FUND By: /s/ John P. Hussman HUSSMAN STRATEGIC TOTAL RETURN FUND By: /s/ John P. Hussman HUSSMAN STRATEGIC INTERNATIONAL FUND By: /s/ John P. Hussman HUSSMAN STRATEGIC DIVIDEND VALUE FUND By: /s/ John P. Hussman
